                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 COREY L. DIAMOND,                         )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CA 19-952-CG-MU
                                           )
 FAULKNER UNIVERSITY,                      )
                                           )
       Defendant.                          )

                                      ORDER

       After due and proper consideration of the issues raised, and there having been

no objections filed, the recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) and dated November 15, 2019, is ADOPTED as the opinion of

this Court.

       DONE and ORDERED this 13th day of January, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
